 

Exhibit 10.6

 

March 13, 2020

 

Braemar TRS Corporation

14185 Dallas Parkway, Suite 1100

Dallas, Texas 75254

Attention: Chief Financial Officer

 

Re:Amended and Restated Braemar Hotel Master Management Agreement (the
“Management Agreement”) dated August 8, 2018, by and among Braemar TRS
Corporation, CHH III Tenant Parent Corp., RC Hotels (Virgin Islands), Inc. and
Remington Lodging & Hospitality, LLC

 

To the Chief Financial Officer:

 

Capitalized terms used, but not defined, herein shall have the meanings given to
them in the Management Agreement.

 

With regard to each Hotel that is subject to the Management Agreement,
Section 16.01 of the Management Agreement provides that Manager shall be paid
its monthly Base Management Fee on the fifth (5th) day of each month for the
preceding Accounting Period. As you are no doubt aware, the spread of the novel
coronavirus (Covid-19) is having a significant impact on the travel and
hospitality industry. In order for Manager to better manage its corporate
working capital to ensure the continued efficient operation of the Hotels, we
request that you agree to permit: (i) payment of the Base Management Fee to
Manager; and (ii) reimbursement to Manager of all expenses for which Manager is
entitled to be reimbursed under the Management Agreement, in each case, on a
weekly rather than monthly basis (the “Proposal”). If approved, the timing of
payments contemplated by the Proposal will begin immediately and will continue
until terminated by Owner.

 

Please indicate your agreement to the Proposal by your signature below. Should
you have any questions, please do not hesitate to contact me.

 

  REMINGTON lodging & hospitality, llc, a Delaware   limited liability company  
   

By:

/s/ Sloan Dean

  Name: Sloan Dean   Title: Chief Executive Officer







 



 

 

 

APPROVED AND AGREED:

 

Braemar TRS Corporation, on behalf of itself and

all New Lessees under the Management Agreement,

hereby agrees to Proposal

 

BRAEMAR TRS CORPORATION

 



By: /s/ Deric Eubanks   Name: Deric Eubanks   Title: President  

 

 

cc:

 

Braemar Hospitality Limited Partnership

14185 Dallas Parkway, Suite 1100

Dallas, Texas 75254

Attention: General Counsel

 



 

